Citation Nr: 0005769	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-41 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The appellant is the spouse of the veteran who served on 
active duty from July 1942 to January 1946.  He has been 
considered incompetent for VA purposes since October 1995.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), which inter alia, 
increased the rating for the veteran's anxiety disorder to 30 
percent disabling.

In October 1998, the Board remanded the case to the RO and 
requested additional development of the issue.  In a 
September 1999 supplemental statement of the case, the RO 
provided notice of continued denial of an increased 
evaluation for the anxiety disorder, following additional 
development and consideration of the issue, as requested by 
the Board in its October 1998 remand.  The case is now 
returned to the Board for further consideration.


FINDING OF FACT

The veteran's service-connected anxiety disorder is currently 
manifested by symptoms consisting of persistent anxiety, 
nervousness, tenseness, and sleep disturbances, with symptoms 
of waxing and waning in severity, resulting in social and 
industrial impairment described as ranging from minimal to 
moderate on recent VA examinations.



CONCLUSION OF LAW

The criteria for an increased evaluation for generalized 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 9400 (1996), 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was diagnosed 
with an anxiety state, mild, in his separation examination of 
January 1946, which noted a history of sleepwalking and 
talking in his sleep since September 1944.  

By rating decision of March 1946, the RO granted service 
connection for Anxiety State, mild, and assigned a 50 percent 
evaluation thereto.  The evaluation was reduced to 30 percent 
disabling by the RO in an August 1946 rating decision, 
following an August 1946 VA examination which did not find 
any definite evidence of psychological problems at the time, 
but reported his complaints of sleep problems due to 
nightmares; of irritability; of becoming easily angered; of 
occasionally feeling depressed and feeling people are against 
him.  The veteran's anxiety disorder was reduced again to 10 
percent disabling by the RO in a September 1951 rating 
decision, following an August 1951 VA examination which 
reported no evidence of tension or instability and determined 
that he had apparently recovered from his anxiety reaction.  

VA treatment records from 1994 through 1995, primarily 
addressed treatment for cardiovascular problems and other 
physical complaints not affiliated with his anxiety disorder.  

In July 1995, the veteran underwent a VA examination, which 
addressed in part his complaints of anxiety, in addition to 
numerous physical complaints, plus complaints surrounding his 
nonservice connected dementia.  He made subjective complaints 
of being unable to write very well; gradual worsening of his 
memory to the point where he has to refer to his wife to 
refresh his memory.  He complained of taking a long time to 
determine the date, month and his location; his orientation 
was impaired, delayed and slow.  He was noted to be able to 
name five living presidents and the most recent two states to 
join the union, but it took him longer than average.  He was 
noted to become anxious over bowel and bladder function, 
requiring reassurances from his wife in that area.  

A history of anxiety neurosis, dating back to service was 
noted, with symptoms described as continuous, waxing and 
waning but never disappearing.  He was noted to have awakened 
quite anxious at times, with a rapid heartbeat and blood 
pressure up.  He was noted to have some sleep walking 
symptoms at home as well, according to his wife.  The more 
significant problems that have contributed to the veteran's 
current difficulties were noted to be more recent.  
Occupationally, he was said to have a history of  having 
worked as a fire captain for 20 years, and retired in 1982.  
The Axis I diagnosis rendered was generalized anxiety 
disorder, said to be the same anxiety condition that had been 
referred to earlier in the claims file as "neurosis."  He 
was said to have a significant impairment in social and 
industrial functioning in part due to anxiety, as well as due 
to dementia.  

Pursuant to the Board's remand of October 1998, the veteran 
underwent a series of VA psychiatric examinations.  The first 
examination, conducted in July 1999, related the history of 
the veteran's anxiety disorder, including the 
reclassification of his diagnosis to anxiety disorder in 
recent times.  The examiner ascertained that the veteran had 
not ever received any treatment in the VA system for his 
anxiety disorder or any other psychiatric disorder.  The 
veteran indicated that he had been "nervous" when he left 
the service, and had been having problems with irritability 
and sleep walking.  He indicated that he did not take 
medication for psychiatric disorders while younger, and had 
been prescribed some sort of medication for nerves in the 
past 4 or 5 years, but that they had been discontinued.  When 
questioned about what he had been nervous about when younger, 
he had a difficult time answering the question and also had 
difficulty articulating how anxiety had interfered with his 
life after service, but stated that "he was always 
nervous."  A history of numerous medical problems was noted, 
but the veteran did not mention feeling particularly anxious 
or concerned about them at the time of the interview.  When 
asked at least three times whether he felt anxious currently, 
he denied the presence of any current anxiety.  He was noted 
to have dementia, which was felt to be interfering with his 
ability to respond to questions.  

On examination, he was cooperative, but appeared to have some 
difficulty understanding the nature of some questions.  No 
psychotic features or hallucinations or delusions were 
elicited.  His mood appeared calm and euthymic and affect was 
consistent with mood.  His speech was normal in rate, tone 
and volume.  He denied any sleep or appetite disturbance.  No 
diagnostic tests were performed.  He and his spouse were 
unable to state how any current anxiety was interfering with 
daily functioning.  It was not clear that it presents any 
interference with anyone he comes in contact with.  The Axis 
I diagnosis included anxiety, as well as dementia.  The 
record was noted to indicate a history of anxiety, which does 
not appear severe in nature.  It was speculated that the 
dementia might be masking the level of anxiety somewhat.  It 
was noted that consistent with the nature of the illness, 
that there are periods of increased symptoms, followed by 
periods of relative degrees of remission.  It was speculated 
that this disorder is in a relative state of remission at 
this time.  The examiner reported that the global assessment 
of functioning (GAF) from the standpoint of his anxiety would 
appear to be 90, while the GAF from dementia would be 40.  

In August 1999, the veteran underwent a reevaluation.  His 
military history was repeated, as well as his history of 
having worked as a firefighter and a carpenter, and was now 
currently disabled for over 10 years.  A recent history of 
the veteran having become worse with a lot of physical 
problems was noted.  Since his VA examination of July 1995, 
he was said to be continuing to have difficulty.  He had not 
been taking his "nerve pills" recently, as the doctors took 
him off that medication.  He was said to be on this unknown 
nerve medication for five or six years.  He had been staying 
in the house.  There was less sleep walking occurring.  He 
was said to still be nervous, tense, jumpy and unable to 
relax.  There were no episodes of violence or threats to hurt 
self or others.  No depression or suicidal thoughts were 
reported.  He was said to still have a great deal of anxiety.  
He was said to have good days that come and go.  At times he 
was said to wake up at night.  He also was noted to have 
trouble hearing and trouble with his memory.  His wife was 
noted to help him out paying bills and other activities.  

His psychiatric disorder was ascertained to be mainly 
generalized anxiety.  As best as the examiner in the August 
1999 examination could tell, there was no history of 
psychosis in any form or of paranoia.  He was said to be 
withdrawn now primarily because of physical problems which 
were noted to make his status more difficult.  He denied 
severe depression.  Daily activities were markedly impaired.  
Mainly he was said to sit in his chair.  He complained of 
being too weak and unable to get up, and was unable to be 
alone.  He was noted to have his family help him constantly.  
He was eating better, but had trouble sleeping.  

On mental status examination, he was observed to be friendly 
but seemed tense.  He seemed to understand and answer 
questions well.  He was aware of when he had memory problems 
such as recalling dates.  On memory test he could only recall 
one out of the three last presidents.  He could multiply 
three times six, but not nine times eight.  He could spell 
world forwards and backwards and knew his social security 
number, although he could not answer questions very well.  He 
could identify a nickel, dime and quarter total as 40 cents.  
There was no thought disorder present.  His speech was 
coherent and logical.  He denied current delusions, 
hallucinations and homicidal or suicidal ideas.  Intellect 
seemed average, although somewhat impaired by dementia.  
Insight and judgment were good.  His anxiety was said to 
continue to persist, however his more persistent problems now 
were his physical problems.  He did seem to be getting more 
anxious associated with his failing physical health.  He was 
said to have difficulty establishing and maintaining 
relationships with anyone except family, because he was 
unable to get around.  His family was very supportive of him 
and there was someone around him all the time.

The current Axis I diagnosis included generalized anxiety 
disorder, chronic, as well as dementia.  His numerous 
physical problems, mainly associated with cardiovascular 
pathology, were noted in the Axis III diagnosis.  His Axis V 
GAF regarding his anxiety was assessed as around 55, which is 
he has moderate difficulty with social functioning. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130.  In considering the severity 
of a disability it is essential to trace the medical history 
of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999). 

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 50 percent evaluation is 
warranted for the following symptoms:  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 30 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and where the reliability, flexibility 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 30 percent evaluation required 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993) the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability, which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  Regarding 
the term "considerable," in the same precedent opinion, the 
General Counsel of VA (among other things) employed "rather 
large in extent or degree" as a description of the 
considerable impairment that would warrant an evaluation of 
50 percent for a psychiatric disability.  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93). The Board is bound by precedent opinions 
issued by VA General Counsel.  38 U.S.C.A. § 7104(c) (West 
1991).  Consequently, the Board will address the merits of 
the veteran's claim for an increased evaluation of his 
service-connected generalized anxiety, in relation to the 
regulations in effect prior to November 7, 1996, with these 
interpretation of "definite" and "considerable" in mind.

The Board notes here that the RO has also reviewed the 
veteran's claim under the provisions of the "new" 
diagnostic criteria as evidenced by a supplemental statement 
of the case issued in August 1999.  However, the RO 
determined that a rating in excess of the current 30 percent 
is not warranted under the "new" criteria as well as the 
"old" criteria.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Upon review of the foregoing, the Board finds the 
preponderance of the evidence is against a grant of increased 
evaluation for the veteran's service connected anxiety 
disorder.  Specifically, the findings from the most recent VA 
examinations from July and August of 1999 reveal the level of 
disability from the service connected anxiety disorder to be 
consistent with the currently assigned 30 percent evaluation, 
under either the old criteria or the criteria currently in 
effect.  The symptomatology of record attributable to anxiety 
is noted to produce occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

The Board observes that there are major problems regarding 
his routine behavior, self-care, and conversation, and he is 
required to be under constant care of family members, 
secondary to nonservice connected physical problems, 
including his dementia.  He is also noted to have difficulty 
in understanding complex commands; impairment of short-and 
long-term memory.  While these problems are included among 
the criteria for a 50 percent evaluation under the 
psychiatric criteria currently in effect, the VA examination 
from July 1999 found that the dementia was possibly 
interfering with his ability to respond to questions.  The 
overall evidence indicates that these cognitive problems are 
due to his nonservice connected dementia rather than due to 
anxiety.  
 
Most significantly the report from the July 1999 VA 
examination stated that the veteran's GAF score relating to 
his anxiety symptoms was 90, while his GAF score relating to 
his dementia was 40.  While the more recent VA examination of 
August 1999 revealed a GAF score regarding his anxiety to be 
55, this score did not appear to be consistent with the 
overall findings which revealed some affect of mild anxiety, 
but otherwise no thought disorder, or other psychiatric 
pathology including delusions, hallucinations, homicidal or 
suicidal ideations.  His intellect seemed average, but 
somewhat impaired by dementia, and insight and judgment were 
good.  His anxiety was persistent, but his physical problems 
were shown to be the overwhelming source of his problems with 
social functioning.  

The findings from the recent VA examinations are consistent 
with a 30 percent evaluation under the regulations pertaining 
to psychiatric disabilities in effect since November 7, 1996.  
The evidence likewise demonstrates a "definite" impairment 
in the ability to establish or maintain effective 
relationships with people, and a reduction of initiative, 
flexibility and reliability levels, consistent with a 30 
percent evaluation according to the regulations in effect 
prior to November 7, 1996.  

The evidence shows that his symptoms do not rise to the level 
warranting a 50 percent evaluation under either the "old" 
or "new" regulations.  His symptoms, attributable to 
service connected anxiety reaction are not shown to arise to 
the level of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships that 
would warrant a 50 percent evaluation under the "new" 
regulations in effect since November 1996.  Nor does the 
evidence demonstrate that his symptoms attributable to his 
service connected anxiety disorder rise to the level that 
they have considerably impaired his ability to establish or 
maintain effective or favorable relationships with people, 
nor are the veteran's reliability, flexibility, and 
efficiency levels so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment, 
consistent with a 50 percent evaluation under the "old" 
regulations. 

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is 


denied.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER


The veteran's claim for an increased rating for a service 
connected anxiety disorder, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

